DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 4-6 are currently amended.
Claims 2-3 are cancelled.
Claims 7-10 are previously presented.
Claims 11-15 are withdrawn.

Response to Arguments

Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argues that the claim interpretation under 35 U.S.C. 112(f) has been amended to be precluded from invocation.  Remarks pp. 5.

This is found persuasive regarding the structural term mixer is interpreted as one of ordinary skill in the art would NOT interpreted as a nonce term which is modified by functional language and therefore invocation of 35 U.S.C. 112(f) appears proper under the three-prong test.  
Regarding the supply device and movement device, the term device is a nonce term which passes the three-prong test to be properly invoked under 35 U.S.C. 112(f) as detailed below in the claim interpretation section.
Examiner recommends adding additional structure in place of the terms “supply device” and “movement device” and cancellation of functional language in the claim in subsequent amendments if not invoking 35 U.S.C. 112(f) is desired. 

Argument: Applicant argues that Ikeda does not teach the mixers configured to mix various components including cement.  Remarks pp. 5-8.

	This is not found persuasive because they are constraints on the article worked upon or intended uses of the structural features of the apparatus rather than structural limitations required to delineate the metes and bounds of the claims.
	Applicant appears to make amendment and remarks regarding the relative positions of the mixers and Examiner recommends recitation of that structure rather than limiting the mixture mixed at each stage of the apparatus’ use.  Since each mixer is capable of being fed a pre-mixed mixture of cement, aggregate, water, hardening accelerator; the structural features of the claimed subject matter are met by Ikeda.
	While Ikeda is silent as to the cement and aggregate, it is interpreted as capable of working on those materials as a constraint on the intended use or the article worked upon. 
	The term system is not its own statutory category with its own patentable weight constraints and the statutory category of system claims is accorded the patentable weight of an apparatus claim where intended use and articles worked upon must meet the capability test as capable of operating in the same functional manner and/or operating the same way when supplied the same materials.
	The cited prior art reference combinations are interpreted as capable of both the manners of operating and intended uses when supplied the same cement materials.  If there are differences between the apparatuses, they are NOT claimed in such a manner as in a way that accords the structures or functions patentable weight in an apparatus claim.
	
Argument:  Applicant appears to argue that different components are mixed by the different mixers as having a different structure associated therewith.  Remarks pp. 6-7.

This is not found persuasive because while the ingredients are added in a different mixers than is claimed, the apparatus structures of the cited prior art references are interpreted as capable of operating on mixtures of the recited ingredients.  Where the number or ordering of the mixer configurations is different from the recited prior art, Examiner recommends reciting that structure in terms of mixer number, ordering and configuration to overcome the applied rejections where there is proper support in the specification.
Furthermore, Applicant has not recited that both mixers are mounted on the gantry, and required in the amendment that only a single mixer is mounted on the gantry.  Applicant appears to have amended claims 2-3 into claim 1 and further amended that the second mixer is on the gantry/movement device.
Ikeda appears to disclose a first mixer mounted on a gantry – see feeder 7 of Figs. 102 which has a mixer 1 mounted on the gantry 37 and therefore, meets the claimed subject matter.
Examiner recommends where there is proper support in the specification, recitation that two or more mixers are present on the gantry / movement device, where there is proper support in the specification, as that would require further search and consideration.	

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 1, the first mixer for mixing … and the second mixer for mixing … are each NOT interpreted in accordance with the specification as invoking 35 U.S.C. 112(f).
Regarding claim 1, the supply device for supplying … is interpreted in accordance with the specification on pp. 7 as the storage device and a metering device.  The metering device is further disclosed as a gravimetric metering device.  The storage device is further disclosed as a hopper and a conveyor.
Regarding claim 1, the movement device for changing a site of application in a space is interpreted in accordance with the specification as a “movable head, with the second mixer on the movable head” in accordance with pp. 8 of the as-filed specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (JP 4214217).

Regarding claim 1, Ikeda discloses: a system (see apparatus of Fig. 1), the system comprising:
	A first mixer (see mixer – interpreted as having a housing/body, paddle and shaft); a supply device (see conveyor 11 and hoppers 2, 4 and 6);
A flow meter 15 (interpreted as an equivalent to the gravimetric flow meter invoked under 35 U.S.C. 112(f));
A movement device (see gantry 37).
Ikeda further discloses: a plurality of mixers attached to a gantry (See second mixer 30 connected to gantry – see Fig. 1; [0023]).  
The claim does not recite that each of the mixers has its own gantry or that there are multiple mixers simultaneously mounted on a single gantry.
This mixer (see second mixer) is interpreted as being movable by the movement device.
Ikeda (is interpreted as capable of processing): wherein the first ingredient of the first component comprises cement and an aggregate, and the second ingredient of the first component comprises water.  That the article worked upon is a cement/water mixture is interpreted a constraint on the article worked upon/intended use which is accorded limited patentable weight in apparatus claims.  See MPEP 2115 regarding the patentable weight and capabilities of the cited prior art references utilized in rejections.
Ikeda discloses (is interpreted as capable of processing – constraint on the article worked upon the cited apparatus is capable of processing): wherein the second component comprises a hardening accelerator.

Regarding claim 4, the reference Ikeda discloses: wherein at least one of the first and the second mixer is constructed modularly and comprises a drive module (interpreted as a motor/pump) with a first coupler (interpreted as a toothing to the mixer/extruder), and a mixing chamber module with a second coupling element (interpreted as a second extruder), wherein the modules are operatively connected to each other in a use state via the coupling elements (interpreted as the extruder/mixer screw(s)).

Regarding claim 5, the reference Ikeda discloses: the first mixer being stationary (see Figs. 1-2- there is a stationary mixer and a movable mixer / a mixed mounted on a gantry).

Regarding claim 6, Ikeda discloses: wherein the first mixer comprises a stirring shaft (see Fig. 1 – a shaft to the mixer/extruder is shown) which is equipped with a stirring element (see blades – shown in Fig. 1 – [0017]) on a first portion and on which a conveyor (see variable speed motor 17 and belt conveyor 11 - which together with the mixer/extruder conveys that article worked upon) is arranged on a second portion (see portion of drum that does not have mixing element/extruder).

	Regarding claim 7, Ikeda discloses: wherein the supply device comprises a storage device (see tank 8 of [0017]) and a metering device (see flow meter 15 of [0018]).

	Regarding claim 8, the combination Ikeda does not: recite wherein the metering device is a gravimetric metering device but does recite the other listed element of the Markush grouping (the storage device comprises a hopper – see hoppers 2, 4, 6 of [0018] – and a conveyor – conveyor 11 of [0017]).

	Regarding claim 9, the Ikeda reference discloses: wherein the system comprises a first pump (see pump 9 of [0017]), and at least one of the first component is configured to be pumped from the first mixer (see Fig 1 – any of 2, 5, and 7 is considered the first mixer) to the second mixer (see Fig. 1 – the second mixer is mixer 1).

	Regarding claim 10, the Ikeda reference discloses: wherein the movement device has a movable head (a gantry is a movable head as understood by one of ordinary skill in the art before the effective filing date); and the second mixer is arranged on the movable head (see Fig. 1) such that the second mixer is in a region of the site of application (see gantry of [0023] – the number of axes in which the head is movable is not recited in the claimed subject matter).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743